 
 
II 
110th CONGRESS 2d Session 
S. 2769 
IN THE SENATE OF THE UNITED STATES 
 
March 13, 2008 
Mr. Menendez (for himself, Mr. Lautenberg, Mr. Kennedy, Mr. Reed, Mrs. Clinton, Mr. Schumer, and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on the Judiciary 
 
A BILL 
To authorize appropriate use of information in the Firearms Trace Database, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Firearms Information Use Act of 2008. 
2.DefinitionsIn this Act— 
(1)the term covered firearms information means any information— 
(A)contained in the Firearms Trace System database maintained by the National Trace Center of the Bureau of Alcohol, Tobacco, Firearms and Explosives; 
(B)required to be kept by a licensee under section 923(g) of title 18, United States Code; or 
(C)required to be reported under paragraph (3) or (7) of section 923(g) of title 18, United States Code; 
(2)the term firearm has the meaning given that term in section 921 of title 18, United States Code; 
(3)the term licensee means a person licensed under chapter 44 of title 18, United States Code; and 
(4)the term qualified civil liability action has the meaning given that term in section 4 of the Protection of Lawful Commerce in Arms Act (15 U.S.C. 7903). 
3.Repeal of restrictions 
(a)In generalThe Consolidated Appropriations Act, 2008 (Public Law 110–161) is amended under the heading SALARIES AND EXPENSES under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives under title II of division B by striking Provided further, That, beginning in fiscal year 2008 and thereafter, no funds and all that follows through felons, and trafficking investigations:. 
(b)Other fiscal years 
(1)In generalThe sixth proviso under the heading SALARIES AND EXPENSES under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives under title I of the Science, State, Justice, Commerce, and Related Agencies Appropriations Act, 2006 (Public Law 109–108; 119 Stat. 2295) is amended— 
(A)by striking with respect to any fiscal year; and 
(B)by striking , and all such data shall be immune from legal process and all that follows through a review of such an action or proceeding. 
(2)Fiscal years 2005 and 2003Section 644 of title VI of division J of the Consolidated Appropriations Resolution, 2003 (5 U.S.C. 552 note) and the sixth proviso under the heading salaries and expenses under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives under title I of division B of the Consolidated Appropriations Act, 2005 (Public Law 108–447; 118 Stat 2860) are each amended by striking with respect to any fiscal year. 
(3)Fiscal year 2004The sixth proviso under the heading SALARIES AND EXPENSES under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives under title I of the Consolidated Appropriations Act, 2004 (Public Law 108–199; 118 Stat. 53) is amended by adding at the end the following , and before October 1, 2004. 
(c)Effective date; applicabilityThe amendments made by this section shall— 
(1)take effect on the date of enactment of this Act; 
(2)apply to any request for or disclosure of information— 
(A)pending on the date of enactment of this Act; or 
(B)made on or after the date of enactment of this Act; 
(3)apply to the admissibility of evidence in any proceeding pending on or after the date of enactment of this Act; and 
(4)apply, notwithstanding any provision of any appropriations Act. 
4.Limitations on disclosure and use in civil proceedings 
(a)Disclosures to law enforcement and other government agenciesUpon receipt of a request from a law enforcement agency, a Federal agency, a Member of Congress, or the chief executive of a State, local, or tribal government in connection with a law enforcement, national security, or intelligence purpose, for covered firearms information, the Attorney General shall provide all such information. 
(b)Protections against public disclosureNo Federal department or agency or State, local, or tribal government shall knowingly and publically disclose covered firearms information that— 
(1)identifies any undercover law enforcement officer or confidential informant; 
(2)contains specific information relating to any case under investigation; or 
(3)includes the name, address, or any other uniquely identifying information of the lawful purchaser of any firearm. 
(c)Limitations on use in civil proceedings 
(1)In generalSubject to paragraph (2), covered firearms information may be used, relied on, disclosed, and is admissible, and testimony or other evidence may be permitted based upon such information, in any court or administrative proceeding to the extent permitted under the rules applicable to such proceeding. 
(2)Firearms Trace System databaseInformation contained in the Firearms Trace System database maintained by the National Trace Center of the Bureau of Alcohol, Tobacco, Firearms and Explosives may not be used, relied on, disclosed, or admitted, and no testimony or other evidence shall be permitted based on such information— 
(A)in any qualified civil liability action, except that such information may be considered in camera in determining whether an action or proceeding is a qualified civil liability action; or 
(B)if that information identifies any undercover law enforcement officer or confidential informant. 
(d)Availability for use in governmental administrative proceedingsNothing in this section may be construed to limit the disclosure for use in, or the use, reliance on, disclosure, admissibility, or permissibility of using, covered firearms information in any action or proceeding that is— 
(1)commenced by the Bureau of Alcohol, Tobacco, Firearms, and Explosives to enforce the provisions of chapter 44 of title 18, United States Code; 
(2)instituted by a government agency and relating to a license or similar authorization; or 
(3)a review of an action or proceeding described in paragraph (1) or (2). 
 
